U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 ¨ For the transition period from to . Commission File Number 000-53127 LION BIOTECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) Nevada 75-3254381 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification number) 21900 Burbank Blvd, Third Floor, Woodland Hills, CA91367 (Address of principal executive offices and zip code) (818) 992-3126 (Registrant’s telephone number, including area code) Genesis Biopharma, Inc. (Former name, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ At October 22, 2013, the issuer had 15,093,812 shares of common stock outstanding. LION BIOTECHNOLOGIES, INC. (formerly Genesis Biopharma, Inc.) (A Development Stage Company) FORM 10-Q For the Quarter Ended March 31, 2013 Table of Contents Page PART IFINANCIAL INFORMATION Item 1. Condensed Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4T. Controls and Procedures 27 PART IIOTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosure 28 Item 5. Other Information 28 Item 6. Exhibits 28 SIGNATURES 29 PART I.FINANCIAL INFORMATION Item 1. Condensed Financial Statements Lion Biotechnologies, Inc (formerly Genesis Biopharma, Inc.) (A Development Stage Company) Condensed Balance Sheets March 31, December 31, (Unaudited) ASSETS Current Assets Deposits $ $ Prepaid Expenses Total Current Assets Property and equipment, net of accumulated depreciation of $10,870 and $8,915 Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts payable Accrued expenses 7% convertible promissory notes 12% secured promissory note September 2012 secured promissory note 18% secured convertible promissory note - Accrued interest and penalty Total Current Liabilities Commitments and contingencies Stockholders' Deficiency Common stock, $0.000041666 par value; 18,000,000 shares authorized, 818,806 and 818,806 shares issued and outstanding, respectively 34 34 Common stock to be issued, 303,125 shares Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ The accompanying notes are an integral part of these condensed financial statements. 1 Lion Biotechnologies, Inc (formerly Genesis Biopharma, Inc.) (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Period from September 17, 2007 For the Three Months Ended (Date of Inception) March 31, through March 31, 2013 Revenues $
